Exhibit 10.1

EXECUTIVE  SEVERANCE  AGREEMENT

AGREEMENT made as of the 20th day of March, 2006, between HEXCEL CORPORATION, a
Delaware corporation with offices at Stamford, Connecticut (the “Company”), and
Robert G. Hennemuth (the “Executive”).

WHEREAS, the Company is engaged in the business of developing, manufacturing and
marketing carbon fibers, fabrics, high-performance composite materials and parts
therefrom for the commercial aerospace, space and defense, recreation and
industrial markets throughout the world, and hereafter may engage in other areas
of business (collectively,  the “Business”);

WHEREAS, the Executive, as a result of training, expertise and personal
application over the years, has acquired and will continue to acquire
considerable and unique expertise and knowledge which are of substantial value
to the Company in the conduct, management and operation of the  Business;

WHEREAS, the Company is willing to provide the Executive with certain benefits
in the event of the termination of the Executive’s employment with the Company,
including in the event of a Change in Control (as hereinafter defined); and

WHEREAS, the Executive, in consideration of receiving such benefits from the
Company, is willing to afford certain protection to the Company in regard to the
confidentiality of its information, ownership of inventions and competitive
activities.

NOW, THEREFORE, in consideration of the mutual covenants of the Executive and
the Company and of the Executive’s continued employment with the Company, the
parties agree as follows:

1.     Position and Duties. The Executive shall initially serve as Senior Vice
President, Human Resources of the Company and shall have such duties,
responsibilities, and authority as he may have as of the date hereof (or any
position to which he may be promoted after the date hereof). The Executive shall
devote substantially all his working time and efforts to the business and
affairs of the Company.

2.     Place of Performance. In connection with the Executive’s employment by
the Company, the Executive shall be based at the principal executive offices of
the Company in Stamford, Connecticut, except for required travel on the
Company’s business.


--------------------------------------------------------------------------------




3.     Termination. The Executive’s employment hereunder may be terminated under
the following circumstances:

(a)   Death. The Executive’s employment hereunder shall automatically terminate
upon his death.

(b)   Disability. The Company may terminate the Executive’s employment hereunder
due to the Executive’s inability to perform the customary duties of his
employment by reason of any medical or psychological illness or condition that
is expected to be permanent or of indefinite duration.

(c)   Cause. The Company may terminate the Executive’s employment hereunder for
Cause. The following shall constitute Cause:

(i)        the willful and continued failure by the Executive to substantially
perform his duties with the Company (other than any such failure resulting from
the Executive’s incapability due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination by
the Executive for Good Reason) after demand for substantial performance is
delivered by the Company that specifically identifies the manner in which the
Company believes the Executive has not substantially performed his duties; or

(ii)       the willful engaging by the Executive in misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise
including, but not limited to, conduct that violates the covenant not to compete
in Section 6 hereof. No act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause without (i) reasonable notice from
the Board to the Executive setting forth the reasons for the Company’s intention
to terminate for Cause, (ii) delivery to the Executive of a resolution duly
adopted by the affirmative vote of two-thirds or more of the Board then in
office (excluding the Executive if he is then a member of the Board) at a
meeting of the Board called and held for such purpose, finding that in the good
faith opinion of the Board, the Executive was guilty of the conduct herein set
forth and specifying the particulars thereof in detail, (iii) an opportunity for
the Executive, together with his counsel, to be heard before the Board, and
(iv) delivery to the Executive of a Notice of Termination from the Board
specifying the particulars thereof in detail.

(d)   Good Reason. The Executive may terminate his employment hereunder for Good
Reason. The following shall constitute Good Reason:

2


--------------------------------------------------------------------------------




 

(i)        A diminution in the Executive’s position, duties, responsibilities or
authority (except during periods when the Executive is unable to perform all or
substantially all of his duties or responsibilities on account of illness
(either physical or mental) or other incapacity);

(ii)       A reduction in the Executive’s annual rate of base salary as in
effect on the date hereof or as the same may be increased from time to time;

(iii)      Failure by the Company to continue in effect any compensation plan in
which the Executive participates which is material to the Executive’s total
compensation, unless an equitable arrangement (embodied in an ongoing substitute
plan) has been made with respect to such plan, or failure by the Company to
continue the Executive’s participation therein (or in such substitute plan) on a
basis not materially less favorable to the Executive;

(iv)      Failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating (except for
across-the-board changes similarly affecting all senior executives of  the
Company and all senior executives of any Person in control of the Company), or
failure by the Company to continue to provide the Executive with the number of
paid vacation days per year equal to the greater of (i) 20 and (ii) the number
to which the Executive is entitled in accordance with the Company’s vacation
policy;

(v)       Failure to provide facilities or services which are suitable to the
Executive’s position;

(vi)      Failure of any successor (whether direct or indirect, by purchase of
stock or assets, merger, consolidation or otherwise) to the Company to assume
the Company’s obligations hereunder or failure by the Company to remain liable
to the Executive hereunder after such assumption;

(vii)     Any  termination by the Company of the Executive’s employment which is
not effected pursuant to a Notice of Termination satisfying the requirements  of
a Notice of Termination contained in this Agreement;

(viii)    The relocation of the Executive’s principal place of employment to a
location more than fifty (50) miles from the Executive’s principal place of
employment as at the date hereof; or

(ix)       Failure to pay the Executive any portion of current or deferred
compensation within seven (7) days of the date such compensation is due.

3


--------------------------------------------------------------------------------




 

The Executive’s continued employment shall not constitute consent to, or waiver
of rights with respect to, any circumstance constituting Good Reason hereunder;
provided, however, that the Executive shall be deemed to have waived his rights
pursuant to circumstances constituting Good Reason hereunder if he shall not
have provided the Company a Notice of Termination within ninety (90) days
following his knowledge of the occurrence of circumstances constituting Good
Reason.

(e)   Other Than Death, Disability, Cause or Good Reason. (i) The Company may
terminate the Executive’s employment, other than as provided in Sections (3)(a),
(b) or (c) hereof, upon written notice to the Executive and (ii) the Executive
may terminate his employment with the Company, other than as provided in
Section 3(d) hereof,  upon written notice to the Company.

(f)    Notice of Termination; Date of Termination. Any termin-ation of the
Executive’s employment by the Company or by the Executive (other than a
termination pursuant to Section 3(a) hereof) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 10.
For purposes of this Agreement,

(i)  “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and

(ii)       “Date of Termination” shall mean (A) if the Executive’s employment is
terminated pursuant to Section 3(a), the date of his death, (B) if the
Executive’s employment is terminated pursuant to Section 3(b), thirty days after
Notice of Termination is given (provided that the Executive shall not have
returned substantially to  full-time performance of the Executive’s duties
during such thirty day period), (C) if the Executive’s employment is terminated
pursuant to Sections 3(c), (d) or (e), the date specified in the Notice of
Termination (provided that such date shall not be more than thirty days from the
date Notice of Termination is given and, in the case of a termination for Cause,
shall not be less than fifteen days from the date Notice of Termination is
given), or (D) if the Executive terminates his employment and fails to provide
written notice to the Company of such termination, the date of such termination.

4.         Compensation Upon Death, Disability or Termination.

(a)   If the Executive’s employment is terminated by his death, the Company
shall pay the Executive’s legal representative (i) at the time such payments are
due, the Executive’s full base salary through the Date of Termination at the
rate in effect at the Date of Termination and all other unpaid amounts, if any,
to which the Executive is entitled as of the Date of Termination including any
reimbursable business expenses and amounts earned under any compensation plan or
program (including the Bonus Plan), and (ii) within ten days following the

4


--------------------------------------------------------------------------------




 

date of the Executive’s death, a lump sum payment in an amount by which (A) the
total amount received by the beneficiary or estate of the Executive as payment
under the basic insurance provided by and at the expense of the Company on the
Executive’s life is less than  (B) twice the sum of (I) the Executive’s annual
base salary in effect as of the Date of Termination and (II) the Executive’s
Average Annual Bonus (the term “Average Annual Bonus” shall mean the average of
the last three annual bonus amounts awarded to the Executive under the Company’s
Management Incentive Compensation Plan, or any successor, alternate or
supplemental plan (the “Bonus Plan”) or, if the Executive has not participated
in the Bonus Plan for three completed annual award periods, the average of the
annual bonus amounts awarded, provided that any award made in respect of an
annual award period in which the Executive did not participate for the full
period (the “Pro-Rata Award”) shall be annualized for purposes of computing the
Average Bonus Amount by multiplying the Pro-Rata Award by a fraction, of which
the numerator is 365 and the denominator is the number of days during which the
Executive participated in such annual award period).

(b)   During any period that the Executive fails to perform his duties hereunder
as a result of incapacity due to physical or mental illness the Executive shall
continue to receive his full base salary at the rate then in effect for such
period (offset by any payments to the Executive received pursuant to disability
benefit plans maintained by the Company) until his employment is terminated
pursuant to Section 3(b) hereof; and, within ten days following such
termination, the Company shall pay the Executive all unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination including any
reimbursable business expenses and amounts earned under any compensation plan or
program (including the Bonus Plan).

(c)   If the Executive’s employment is terminated by the Company for Cause or by
the Executive for other than Good Reason, the Company shall at the time such
payments are due pay the Executive his full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given and
all other unpaid amounts, if any, to which the Executive is entitled as of the
Date of Termination including any reimbursable business expenses and amounts
earned under any compensation plan or program (including the Bonus Plan), and
the Company shall, thereafter, have no further obligations to the Executive
under this Agreement.

(d)   If (1) the Company shall terminate the Executive’s employment other than
for Disability and other than for Cause or (2) the Executive shall terminate his
employment for Good Reason, then

(i)        the Company shall pay the Execu­tive on the Date of Termination, by
wire transfer to the bank account designated by the Executive, the Executive’s
full base salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given (disregarding any reduction in salary rate

5


--------------------------------------------------------------------------------




 

which would constitute a Good Reason) and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination including any
reimbursable business expenses and amounts earned under any compensation plan or
program (including the Bonus Plan);

(ii)       in lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive on
the Date of Termination, by wire transfer to the bank account designated by the
Execu­tive, an amount equal to the product of (A) the sum of (1) the Executive’s
annual base salary in effect at the time the Notice of Termination is given
(disregarding any reduction in salary rate which would constitute a Good Reason)
and (2) the Executive’s Average Annual Bonus, and (B) (x) if the Executive
terminates his employment or the Company terminates the Executive’s employment,
in either case within two years after the occurrence of a Change in Control, 
the number three or (y) in any other case, the number one; and

(iii)  the Company shall continue the participation of the Executive for a
period of one year (except, if the Executive terminates his employment or the
Company terminates the Executive’s employment, in either case within two years
after the occurrence of a Change in Control, such period shall be three years),
in all medical, health, life and other employee “welfare” plans and programs in
which the Executive participated imme­diately prior to the Date of Termination,
provided that the Executive’s continued participation is possible under the
general terms and provisions of such plans and pro­grams. In the event that the
Executive’s participation in any such plan or program is barred, the Company
shall by other means provide the Executive with benefits equivalent to those
which the Executive would other­wise have been entitled to receive under such
plans and programs from which his continued participation is barred.

(e)   If the Company shall terminate the Executive’s employment other than for
Cause, or the Executive shall terminate his employment for Good Reason, during
the period of a Potential Change in Control or at the request of a person who,
directly or indirectly, takes any action designed to cause a Change in Control,
then the Company shall make payments and provide benefits to the Executive under
this Agreement as though a Change in Control had occurred immediately prior to
such termination. A “Potential Change in Control” shall exist during the period
commencing at the time the Company enters into any agreement or arrangement
which, if consummated, would result in a Change in Control and ending at the
time such agreement or arrangement either (i) results in a Change in Control or
(ii) terminates, expires or otherwise becomes of no further force or effect.

(f)    For purposes of this Agreement, a “Change in Control” shall mean the
first to occur of the following events:

(1)   Any person (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), as modified

6


--------------------------------------------------------------------------------




 

and used in Sections 13(d) and 14(d) of the Exchange Act) (a “Person”) is or
becomes the Beneficial Owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of 40% or more of either (A) the then
outstanding common stock of the Company (the “Outstanding Common Stock”) or
(B) the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of the Company (the “Total Voting
Power”); excluding, however, the following:  (x) any acquisition by the Company
or any of its Controlled Affiliates (an “Affiliate” of any Person shall mean any
other Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such first Person;
the term “Control” shall have the meaning specified in Rule 12b-2 under the
Exchange Act); (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Controlled
Affiliates; and (iii) any Person who becomes such a Beneficial Owner in
connection with a transaction described in the exclusion within paragraph
(3) below; or

(2)   A change in the composition of the Board such that the individuals who, as
of the effective date of this Agreement, constitute the Board (such individuals
shall be hereinafter referred to as the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual who becomes a director
subsequent to such effective date, whose election, or nomination for election by
the Company’s stockholders, was made or approved by a vote of at least a
majority of the Incumbent Directors (or directors whose election or nomination
for election was previously so approved) shall be considered a member of the
Incumbent Board; but, provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person or legal entity other than
the Board shall not be considered a member of the Incumbent Board;

(3)   There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company or a sale or other disposition of
all or substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (1) all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the Outstanding Common Stock and Total Voting Power immediately
prior to such Corporate Transaction will Beneficially Own, directly or
indirectly, more than 50%, respectively, of the outstanding common stock and the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the company resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of

7


--------------------------------------------------------------------------------




 

the Outstanding Common Stock and Total Voting Power, as the case may be, and
(2) immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the company resulting from such Corporate Transaction (including,
without limitation, a company which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries); or

(4)   The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

(g)       Excise Tax.

(1)       Modified Gross-Up. It shall be determined whether this
Section 4(g)(1) applies prior to any determination pursuant to
Section 4(g)(2) hereof. This Section 4(g)(1) shall apply if “Total Payments” (as
defined in Section 4(g)(1)(i)) are equal to or exceed one-hundred-and-ten
percent (110%) of the “Safe Harbor Amount”. The “Safe Harbor Amount” is the
amount to which the Total Payments would hypothetically have to be reduced so
that no portion of the Total Payments would be subject to the Excise Tax (as
defined in Section 4(g)(1)(i)).

(i)        If any of the payments or benefits received or to be received by the
Executive in connection with a Change in Control or the Executive’s termination
of employment in respect of a Change in Control, whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company,
any Person whose actions result in a Change in Control or any Person affiliated
with the Company or such Person (all such payments and benefits, excluding the
Gross-Up Payment, being hereinafter referred to as the “Total Payments”) will be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company shall pay to
the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the Gross-Up Payment, shall be equal to the Total Payments.

(ii)       For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (B) all “excess parachute payments” within
the meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole

8


--------------------------------------------------------------------------------




 

or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the base
amount (within the meaning of Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(C) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. If the Auditor is prohibited by applicable law
or regulation from performing the duties assigned to it hereunder, then a
different auditor, acceptable to both the Company and the Executive, shall be
selected. The fees and expenses of Tax Counsel and the Auditor shall be paid by
the Company. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income tax at the highest marginal rate
of federal income taxation in the calendar year in which the Gross-Up Payment is
to be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the Date of
Termination (or if there is no Date of Termination, then the date on which the
Gross-Up Payment is calculated for purposes of this Section), net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

(iii)      In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive, to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in Section 1274(b)(2)(B) of the Code. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

(2)       Valley. This Section 4(g)(2) shall apply only if it has been
previously determined that Section 4(g)(1) hereof does not apply. This
Section 4(g)(2) shall then apply if the “Total Payments” (as defined in
Section 4(g)(2)(i)) would be subject (in whole or part) to the “Excise Tax” (as
defined in

9


--------------------------------------------------------------------------------




 

Section 4(g)(2)(i)) and the Total Payments are less than one-hundred-and-ten
percent (110%) of the “Safe Harbor Amount” (as defined in Section 4(g)(1)).

(i)        Notwithstanding any other provisions of this Agreement, in the event
that any payment, benefit, property or right received or to be received by the
Executive in connection with a Change in Control or the Executive’s termination
of employment in respect of a Change in Control (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company,
any Person whose actions result in a Change in Control or any Person affiliated
with the Company or such Person) (all such payments, benefits, properties and
rights being hereinafter referred to as the “Total Payments”) would be subject
(in whole or part) to the tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, or any successor provision (the
“Code”), then the payments and benefits provided under Section 4(d) or
4(e) hereof (“Severance Payments”) which are cash shall first be reduced, and
the noncash Severance Payments shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax,
but only if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments) is greater than or equal to (B) the net amount of such
Total Payment without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments); provided, however, that the Executive may elect (by waiving the
receipt or enjoyment of all or any portion of the noncash Severance Payments at
such time and in such manner that the Severance Payments so waived shall not
constitute a “payment” within the meaning of Section 280G(b) of the Code) to
have the noncash Severance Payments reduced (or eliminated) prior to any
reduction of the cash Severance Payments.

(ii)       For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax (A) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (B) no portion of the
Total Payments shall be taken into account which, in the written opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm (the “Auditor”) which was, immediately prior to the Change
in Control, the Company’s Independent auditor, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments shall be taken
into account which, in the written opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, and (C) the value of any noncash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the

10


--------------------------------------------------------------------------------




 

Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code. If the Auditor is prohibited by applicable law or regulation from
performing the duties assigned to it hereunder, then a different auditor,
acceptable to both the Company and the Executive, shall be selected. The fees
and expenses of Tax Counsel and the Auditor shall be paid by the Company.

(3)   Other Terms. At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions, or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and all such opinions or advice shall be in writing, shall be
attached to the statement and shall expressly state that the Executive may rely
thereon). If the Executive objects to the Company’s calculations, the Company
shall pay to the Executive such portion of the payments as the Executive
determines is necessary to result in the proper application of
Section 4(g)(1)(i) or 4(g)(2)(i) above. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceeding concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.

5.     No Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.

6.     Non-Competition; Non-Solicitation; Non-Disparagement.

(a)           The Executive acknowledges that, as a senior  management employee,
the Executive will be involved, on a high level, in the development,
implementation and management of the Company’s global business plans, including
those which involve the Company’s finances, research, marketing, planning,
operations, and acquisition strategies. By virtue of the Executive’s position
and knowledge of the Company, the Executive acknowledges that his employment by
a competitor of the Company represents a serious competitive danger to the
Company, and that the use of the Executive’s experience and knowledge about the
Company’s business, strategies and plans by a competitor can and would
constitute a valuable competitive advantage over the Company. In view of the
foregoing, and in consideration of the payments made to the Executive under this
Agreement, the Executive covenants and agrees that, if the Executive’s
employment is terminated and the Company has fulfilled its obligations under
this Agreement, for a period of one year (or three years if the Executive
receives payments under clause (B)(x) of Section 4(d)(ii) hereof) after the Date
of Termination the Executive will not (A) engage, in any capacity, directly or
indirectly, including but not limited as employee,

11


--------------------------------------------------------------------------------




 

agent, consultant, manager, executive, owner or stockholder (except as a passive
investor holding less than a 5% equity interest in any enterprise) in any
business entity engaged in competition with the Business conducted by the
Company on the Date of Termination anywhere in the world, or (B) solicit a
customer of the Business in violation of clause (A); provided, that the
Executive may be employed by a competitor of the Company so long as the
Executive’s duties and responsibilities do not relate directly or indirectly to
the business segment of the new employer which is actually or potentially
competitive with the Business.

(b)           The Company (for itself and its officers and directors) and the
Executive mutually agree and covenant not to disparage the reputation or
character of the other.

7.     Assignment of Inventions. The Executive agrees that all processes,
technologies, designs and inventions, including new contributions, improvements,
ideas and discoveries, whether patentable or not (collectively “Inventions”),
conceived, developed, invented or made by the Executive prior to the Date of
Termination shall belong to the Company, provided that such Inventions grew out
of the Executive’s work with the Company or any of its subsidiaries or
affiliates, are related in any manner to the business (commercial or
experimental) of the Company or any of its subsidiaries or affiliates or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. At the request of the Company, the Executive shall
(i) promptly disclose such Inventions to the Company, (ii) assign to the
Company, without additional compensation, all patent and other rights to such
Inventions for the United States and foreign countries, (iii) sign all papers
necessary to carry out the foregoing, and (iv) give testimony or otherwise take
action in support of the Executive’s status as the inventor of such Inventions,
in each case at the Company’s expense.

8.     Confidentiality. In addition to any obligation regarding Inventions, the
Executive acknowledges that the  trade secrets and confidential and proprietary
information of the Company, its subsidiaries and affiliates, including without
limitation:

(a)   unpublished information concerning:

(i)        research activities and plans,

(ii)       marketing or sales plans,

(iii)      pricing or pricing strategies,

(iv)      operational techniques, and

(v)       strategic plans;

(b)   unpublished financial information, including information concerning
revenues, profits and profit margins;

12


--------------------------------------------------------------------------------




(c)   internal confidential manuals; and

(d)   any “material inside information” as such phrase is used for purposes of
the Securities Exchange Act of 1934, as amended; all constitute valuable,
special and unique information of the Company, its subsidiaries and affiliates.
In recognition of this fact, the Executive agrees that the Executive will not
disclose any such trade secrets or confidential or proprietary information
(except (i) information which becomes publicly available without violation of
this Agreement, (ii) information of which the Executive, prior to disclosure by
the Executive, did not know and should not have known was disclosed to the
Executive by a third party in violation of any other person’s confidentiality or
fiduciary obligation, (iii) disclosure required in connection with any legal
process (provided the Executive promptly gives the Company written notice of any
legal process seeking to compel such disclosure and reasonably cooperates in the
Company’s attempt to eliminate or limit the scope of such disclosure) and
(iv) disclosure while employed by the Company which the Executive reasonably and
in good faith believes to be in or not opposed to the interests of the Company)
to any person, firm, corporation, association or other entity, for any reason or
purpose whatsoever, nor shall the Executive make use of any such information for
the benefit of any person, firm, corporation or other entity except on behalf of
the Company, its subsidiaries and affiliates.

9.     Binding Agreement. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided in this Agreement, shall be paid to the
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

10.   Notice. Notices, demands and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered, if delivered personally, or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, and when received if
delivered otherwise, addressed as follows:

If to the Executive:

 

 

 

 

 

241 Plymouth Road

 

 

West Palm Beach, Florida 33405

 

 

 

 

If to the Company:

 

 

Hexcel Corporation

 

 

281 Tresser Blvd.

 

 

Stamford, CT 06901-3238

 

 

 

 

13


--------------------------------------------------------------------------------




 

 

 

Attn: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

11.   General Provisions. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive (or, if applicable, his legal representative) 
and the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Connecticut without regard to its conflicts of law principles.

12.   Validity and Enforceability. The invalidity or unenforceabi­lity of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. It is the desire and intent of the parties that the provisions of
Sections 6, 7 and 8 hereof shall be enforceable to the fullest extent permitted
by applicable law or public policy. If any such provision or the application
thereof to any person or circumstance shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such provision shall be
construed in a manner so as to permit its enforceability to the fullest extent
permitted by applicable law or public policy. In any case, the remaining
provisions or the application thereof to any person or circumstance other than
those to which they have been held invalid or unenforceable, shall remain in
full force and effect.

13.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14.   Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in the State of Connecticut, in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction;
provided, however, that the Company shall be entitled to seek a restraining
order or injunction in any court of competent jurisdiction to prevent any
continuation of any violation of the provisions of Sections 6, 7 or 8 hereof.

14


--------------------------------------------------------------------------------




15.   Entire Agreement. This Agreement is the entire agreement or understanding
between the Company and the Executive regarding the subject matter hereof.

16.   Remedies. The Executive agrees that in addition to any other remedy
provided at law or in equity or in this Agreement, the Company shall be entitled
to a temporary restraining order and both preliminary and permanent injunctions
restraining Executive from violating any provision of Sections 6, 7 and 8
hereof. In the event the Company fails to make any payment to the Executive when
due, the Executive, in addition to any other remedy available at law or in
equity, shall be entitled to interest on such unpaid amounts from the date such
payment was due to the date actual payment is received by the Executive, at the
legal rate applicable to unpaid judgments. The Company shall pay to the
Executive all legal, audit, and actuarial fees and expenses as a result of the
termination of employment, including all such fees and expenses incurred in
contesting, arbitrating or disputing any action or failure to act by the Company
or in seeking to obtain or enforce any right under this Agreement or any other
plan, arrangement or agreement with the Company, provided that the Executive has
obtained a final determination supporting at least part of his claim and there
has been no determination that the balance of his claim was made in bad faith.

17.   Consent to Jurisdiction and Forum. The Executive hereby expressly and
irrevocably agrees that any action, whether at law or in equity, permitted to be
brought by the Company under this Agreement may be brought in the State of
Connecticut or in any federal court therein. The Executive hereby irrevocably
consents to personal jurisdiction in such court and to accept service of process
in accordance with the provisions of the laws of the State of Connecticut. In
the event the Company commences any such action in the State of Connecticut or
in any Federal court therein, the Company shall reimburse the Executive for the
reasonable expenses incurred by the Executive in his appearance in such forum
which are in addition to the expenses the Executive would have incurred by
appearing in the forum of the Executive’s residence at that time, including but
not limited to additional legal fees.

18.   Term of Agreement.     The term of this Agreement (the “Term”) shall begin
on March 20, 2006 (the “Effective Date”) and shall end on the third anniversary
thereof; provided however that, commencing on the third anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date (each
such anniversary, a “Renewal Date”), the Term shall automatically be extended
for one additional year unless, not later than the date which is one year prior
to such Renewal Date, the Company shall have given notice to the Executive not
to extend the Term for such one additional year.

15


--------------------------------------------------------------------------------




 

HEXCEL CORPORATION

 

 

 

 

By:

   /s/  Ira J. Krakower

 

 

Name: Ira J. Krakower

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

   /s/  Robert G. Hennemuth

 

 

Executive

 

16


--------------------------------------------------------------------------------